Name: Council Regulation (EEC) No 2395/89 of 28 July 1989 opening and providing for the administration of Community tariff quotas for Chinese cabbages and "iceberg" lettuce originating in Morocco and Cyprus (1989)
 Type: Regulation
 Subject Matter: tariff policy;  Africa;  plant product
 Date Published: nan

 4. 8 . 89 Official Journal of the European Communities No L 227/7 COUNCIL REGULATION (EEC) No 2395/89 of 28 July 1989 opening and providing for the administration of Community tariff quotas for Chinese cabbages and 'iceberg' lettuce originating in Morocco and Cyprus (1989) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Republic of Cyprus consequent on the accession of the Kingdom of Spain and the Portuguese Republic to the Community (4) provide that those two Member States are to postpone implementation of the preferential arrangements for the products in question until 31 December 1989 and 31 December 1990, respectively ; whereas, consequently, the above tariff quotas apply only to the Community as constituted at 31 December 1985 ; Whereas these Community tariff quotas should therefore be opened for the period 1 November to 31 December 1989 ; Whereas it is in particular necessary to ensure that all Community importers enjoy equal and uninterrupted access to the abovementioned quotas and uninterrupted application of the rates laid down for those quotas to all imports of the products concerned into all Member States until the quotas have been used up ; whereas, in the present case, it would appear advisable not to allocate the quotas among the Member States, without prejudice to the drawing against the quota volumes of such quantities as they may need, under the conditions and according to the procedures specified in Article 3 ; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must, in particular, be able to monitor the rate at which the quotas are used up and inform the Member States accordingly ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the administration of drawings made by that economic union may be carried out by any of its members, Having regard to the proposal from the Commission, Whereas the relevant articles of the Protocols to the Agreements between the European Community, on the one hand, and Morocco (') and Cyprus (2) on the other, provide for the opening of Community tariff quotas for imports into the Community of the following products originating in each of those countries :  100 tonnes of Chinese cabbages, falling within CN code ex 0704 90 90,  100 tonnes of 'iceberg' lettuce falling within CN codes ex 0705 11 10 and ex 0705 1 1 90, for the period 1 November to 31 December 1989 ; Whereas, pursuant to Article 18 of the Protocol in question, these quantities are subject to an annual increase of 5 % from the entry into force of the Protocol, and the quotas in 1989 will accordingly be 110 tonnes ; Whereas, within the limits of Community tariff quotas opened for Morocco, the customs duties are to be abolished progressively over the same periods and in accordance with the same timetables as laid down in Articles 75 and 268 of the Act of Accession of Spain and Portugal ; whereas for the period 1 November to 31 December 1989 the quota duties are to be equal to 63,6 % and 60 %, respectively, of the basic duties ; whereas, within the limits of the Community tariff quotas opened for Cyprus, the customs duties are to be abolished progressively according to the same timetables and under the same conditions as laid down in Articles 5 and 16 of the Protocol relative thereto ; HAS ADOPTED THIS REGULATION : Whereas, however, Council Regulation (EEC) No 3 1 89/88 of 14 October 1988 laying down the arrangements to be applied by Spain and Portugal to trade with Morocco and Syria (3) and the Protocol to the Association Agreement between the European Economic Community and the Article 1 1 . From 1 November to 31 December 1989, the customs duties applicable to imports into the Community as constituted at 31 December 1985 of the following products originating in Morocco and Cyprus shall be suspended at the levels indicated and within the limits of the Community tariff quotas as follow : (') OJ No L 224, 13 . 8 . 1988 , p. 18 . (J) OJ No L 393, 31 . 12. 1987, p. 2. (3) OJ No L 287, 20. 10 . 1988, p. 1 . (4) OJ No L 393, 31 . 12. 1987, p. 37 . No L 227/8 Official Journal of the European Communities 4. 8 . 89 Order No CN code Description Origin Volume of tariff quota (in tonnes) Rate of duty (%) 09.1109 09.1425 ex 0704 90 90 Chinese cabbages Morocco Cyprus 100 110 9,5 12,3 09.1111 ex 0705 11 10 ex 0705 11 90 Crisp head cabbage lettuce (Lactuca sativa L. var. capitata (Iceberg)) Morocco 100 from 1 to 30 November : 9 % MIN ECU 1,5 per 100 kg/net from 1 to 31 December : 7,8 % MIN ECU 0,9 per 100 kg/net 09.1427 Cyprus 110 from 1 to 30 November : 12,3% MIN ECU 2,0 per 100 kg/net from 1 to 31 December : 10,6 % MIN ECU 1,3 per 100 kg/riet Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission, which may take all appropriate administrative measures in order to ensure effective administration thereof. Article 3 If an importer presents in a Member State a declaration of entry into free circulation, including a request for preferential benefit for a product covered by this Regulation and if this declaration is accepted by the customs authorities, the Member States concerned shall inform the Commission and draw an amount corres ­ ponding to its requirements from the corresponding quota amount. The drawing requests, with indication of the date of acceptance of the said declarations, must be transmitted to the Commission without delay. The drawings are granted by the Commission by reference to the date of acceptance of the declarations of entry into free circulation by the customs authorities of the Member States concerned to the extent that the available balance so permits. If a Member State does not use the quantities drawn, it shall return them as soon as possible to the corresponding quota amount. If the quantities requested are greater than the available balance of the quota amount, allocation shall be made on a pro rata basis with respect to the requests . Member States shall be informed by the Commission of the drawings made. Article 4 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 3 enable imports to be charged without interruption against the Community quotas. 2 . Each Member State shall ensure that importers of the products concerned have free access to the quotas for such time as the residual balance of the quota volumes so permits. 3 . Member States shall charge imports of the said goods against their drawings as and when the goods are entered with the customs authorities for free circulation . 4. The extent to which the quotas have been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 6 This Regulation shall enter into force on 1 November 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 July 1989. For the Council The President M. CHARASSE